--------------------------------------------------------------------------------

Exhibit 10.2
 
[EXECUTION COPY]


WAIVER, CONSENT AND FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT


 
THIS WAIVER, CONSENT AND FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this
“Agreement”), is made and entered into as of August 7, 2007 (the “Effective
Date”), by and among James River Coal Company, a corporation organized under the
laws of Virginia (“JRCC”), and certain of JRCC’s Subsidiaries identified on the
signature pages hereof, as borrowers (such Subsidiaries, together with JRCC, are
referred to hereinafter each individually as a “Borrower”, and collectively,
jointly and severally, as the “Borrowers”), and the other credit parties hereto,
identified on the signature pages hereof as Guarantors (together, the Borrowers
and Guarantors, the “Credit Parties”), the lenders party hereto from time to
time (the “Lenders”), General Electric Capital Corporation (“GECC”), a
corporation formed under the laws of Delaware, as co-lead arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, if any, the “Administrative Agent”) and as collateral
agent for the Lenders (in such capacity, the “Collateral Agent”), with Morgan
Stanley Senior Funding, Inc., having acted as co-lead arranger for the Lenders
with GECC.


W I T N E S S E T H:
 
WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the Lenders
and L/C Issuers party thereto, and the Administrative Agent are parties to that
certain Revolving Credit Agreement, dated as of February 26, 2007 (as amended,
restated, supplemented and revised from time to time, the “Credit Agreement”),
pursuant to which the Lenders have committed to make certain loans and other
extensions of credit to the Borrowers upon the terms and conditions set forth
therein; and
 
WHEREAS, the Borrowers have requested that the Lenders make certain changes to
the Credit Agreement and that the Lenders consent to certain actions of the
Borrowers; and
 
WHEREAS, the Lenders are willing, upon and subject to certain conditions, to
amend the Credit Agreement in certain respects, all in accordance with and
subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
 
 
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement.
 
 
2.    Waiver. The Administrative Agent and the undersigned Lenders, subject to
the terms and conditions of this Agreement, including without limitation the
conditions to effectiveness specified in Section 8 below, hereby waive any
Default or Event of Default solely occurring by reason of the Borrower’s failure
to comply with (a) the Minimum Consolidated EBITDA covenant set forth in Section
10.01 solely for the period ending on June 30, 2007 and (b) the Leverage Ratio
covenant set forth in Section 10.02 solely for the period ending on June 30,
2007.
 
1

--------------------------------------------------------------------------------


 
3.    Consent. (a) Subject to the limitations set forth in Section 9.05(e) of
the Credit Agreement (as amended hereby), the Required Lenders hereby consent to
JRCC’s issuance and/or sale of shares of common stock in JRCC (the “Equity
Issuance”) under the Registration Statement on Form S-3 filed by JRCC with the
Securities & Exchange Commission on June 7, 2007 (the “Shelf Registration”).
 
(b)    The parties hereto further agree that notwithstanding the limitations set
forth in Section 9.02 of the Credit Agreement, at least fifty percent (50%) of
the Net Offering Proceeds of any Equity Issuance shall be, upon receipt,
segregated into a Cash Management Account and may be offered as a mandatory
prepayment to the Term Lenders (the “Equity Repayment”). In the event any Term
Lender does not accept its pro rata share of such Equity Prepayment, such Term
Lender’s pro rata share of the Equity Repayment may be retained by JRCC, or used
by Borrowers for any corporate purpose (including, without limitation, to
prepay, purchase or otherwise redeem the 9.375% Senior Notes due 2012);
provided however, that no prepayment of Indebtedness, other than the Obligations
and the Term Loan Obligations, shall be permitted if, after giving effect to
such prepayment on a pro forma basis, any Default or Event of Default shall have
occurred. Notwithstanding the above, no Equity Repayment shall be required in
connection with up to an aggregate amount of $40,000,000 of the Net Offering
Proceeds of any Equity Issuance occurring prior to March 30, 2008.
 
4.    Amendments to the Credit Agreement. 
 
(a)    Section 1.01 of the Credit Agreement, Definitions, is hereby amended by
adding the following definitions in the appropriate alphabetical order:
 
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date six months after the earlier of the Maturity Date or the date
that the Commitments and the Obligations hereunder are no longer outstanding, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in (a)
above, in each case at any time on or prior to the date six months after the
earlier of the Maturity Date or the date that the Commitments and the
Obligations hereunder are no longer outstanding, or (c) contains any repurchase
obligation which may come into effect prior to payment in full of all
Obligations.


“First Amendment Date” means the effective date of the Waiver, Consent and First
Amendment to Revolving Credit Agreement dated as of August 7, 2007.


“Mandated Capital Expenditures” means the amount of any Capital Expenditures
required to be made by the Credit Parties as the result of any law or
regulation, directive, guideline or decision of any Governmental Authority
(including without limitation the Mine Improvement and New Emergency Response
Act of 2006 and MSHA safety initiatives implemented in 2006 and 2007); provided
that the aggregate amount of all such Capital Expenditures shall not exceed
$5,000,000 within any consecutive period of twelve months.
 
2

--------------------------------------------------------------------------------


 
“Minimum Liquidity” means cash and Cash Equivalents of the Credit Parties held
in Cash Management Accounts plus Availability.


“Minimum Liquidity Threshold” has the meaning ascribed to such term in Section
10.04.
 
“Net Offering Proceeds” means an amount equal to the cash and Cash Equivalents
raised in any initial or secondary public or private offering or sale of any
equity security of any Credit Party minus any direct, reasonable costs, fees,
taxes, commissions and underwriting discounts incurred and paid in connection
therewith.
 
“Shelf Registration” means that certain Registration Statement on Form S-3 filed
by JRCC with the Securities & Exchange Commission on June 7, 2007.
 
(b)    Section 1.01 of the Credit Agreement, Definitions, is hereby amended by
deleting the definition of “Applicable Margin” and substituting in lieu thereof
the following:
 
“Applicable Margin” means, one and three quarter percentage points (1.75%) in
the case of Base Rate Loans and two and three quarter percentage points (2.75%)
in the case of LIBOR Rate Loans.
 
(c)    Section 4.04(b) of the Credit Agreement, Fees, is hereby amended by
replacing the percentage of “2.00%” set forth in the second line thereof with
the percentage of “2.75%”.
 
(d)    Section 9.05 of the Credit Agreement, Limitation on Issuance of Equity
Interests, is hereby amended by deleting the word “or” following clause (c)
thereof and inserting the following new clause (e) immediately following clause
(d) thereof:
 
“or (e) issuances of Equity Interests (other than Disqualified Equity Interests)
consisting solely of common stock of JRCC, under the Shelf Registration to the
holders of any Indebtedness in exchange for, or as a redemption or repayment of,
any or all such Indebtedness.”
 
(d)    Section 9.15, Securities Accounts; Deposit Accounts, of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting the following in lieu thereof:
 
“SECTION 9.15    Securities Accounts; Deposit Accounts. Subject to the Security
Agreement and except as permitted by SECTION 5.01(v), it shall not establish or
maintain any Securities Account, Deposit Account or similar account unless the
Collateral Agent shall have received a Control Agreement in respect of such
Securities Account, Deposit Account or similar account; provided that, this
requirement shall not apply to (A) any Deposit Account with an average daily
balance of less than $100,000, so long as the aggregate daily balances in all
such accounts do not exceed $1,000,000, (B) any payroll, withholding tax or
other fiduciary account or (C) any account for payment of workers compensation
and employment claims. Each Credit Party shall comply in all material respects
with the provisions of each Control Agreement to which it is a party.
 
3

--------------------------------------------------------------------------------


 
(e)    Section 9.18, Minimum Availability. The Credit Agreement is hereby
amended by inserting the following as a new Section 9.18.
 
“SECTION 9.18    Minimum Availability. It shall not permit Availability to be
less than $10,000,000 at any time, unless and until Consolidated EBITDA for the
twelve (12)-month period ended on the last date of any fiscal quarter ending on
or after September 30, 2008 as reported under Section 10.01 is greater than
$75,000,000, from and after which date this Section 9.18 shall no longer apply.”
 
(f)    Section 10.01, Minimum Consolidated EBITDA, of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting the
following in lieu thereof:
 
“SECTION 10.01    Minimum Consolidated EBITDA. The Credit Parties  shall not
permit Consolidated EBITDA:
 
        (a)    for the nine (9) month period ending as of September 30, 2007 to
be  less than $19.0 million, and
 
        (b)    for the twelve (12)-month period ending on any date set forth in
the  table below to be less than the amount set forth opposite such date:
 


Measurement Period Ending
 
Consolidated
EBITDA
 
December 31, 2007
$23.2 million
March 31, 2008
$24.1 million
June 30, 2008
$34.5 million
September 30, 2008
$40.4 million
December 31, 2008
$47.0 million
March 31, 2009
$54.1 million
June 30, 2009
$61.3 million
September 30, 2009
$72.2 million
December 31, 2009
$78.9 million
March 31, 2010
$78.9 million
June 30, 2010
$78.1 million
September 30, 2010
$76.5 million
December 31, 2010
$78.8 million

 
(g)    Section 10.02, Leverage Ratio, of the Credit Agreement is hereby amended
by deleting such Section in its entirety and inserting the following in lieu
thereof:
 
                                                 “SECTION 10.02  Leverage Ratio.
The Credit Parties shall not permit  the Leverage Ratio for the Credit Parties
as of any date set forth in the table below to be  greater than the amount set
forth opposite such date:
 
4

--------------------------------------------------------------------------------




Measurement Period Ending
 
Leverage Ratio
 
September 30, 2007
4.5x
December 31, 2007
4.9x
March 31, 2008
5.0x
June 30, 2008
3.6x
September 30, 2008
3.0x
December 31, 2008
2.6x
March 31, 2009
2.2x
June 30, 2009
2.0x
September 30, 2009
1.7x
December 31, 2009
1.5x
March 31, 2010
1.5x
June 30, 2010
1.5x
September 30, 2010
1.6x
December 31, 2010
1.5x



(h)       Section 10.03, Capital Expenditures, of the Credit Agreement is hereby
amended by deleting such Section in its entirety and inserting the following in
lieu thereof:
“SECTION 10.03    Capital Expenditures. The Credit Parties shall not make or
agree to make any Capital Expenditure (other than Mandated Capital Expenditures)
for the most recently ended Fiscal Year that would cause the aggregate amount of
all such Capital Expenditures made by the Credit Parties to exceed the amount
set forth opposite such Fiscal Year:


Fiscal Year Ending
Capital Expenditures (other
than Mandated Capital
Expenditures)
December 31, 2007
$56.1 million
December 31, 2008
$56.1 million
December 31, 2009 and each
Fiscal Year thereafter
$66.0 million



provided, however, to the extent that actual Capital Expenditures (exclusive of
Mandated Capital Expenditures) for any Fiscal Year are less than the maximum
amount set forth above for such Fiscal Year, such unused amount may be carried
forward and used only in the next Fiscal Year (where it shall be deemed to be
spent last).”


(i) Section 10.04, Minimum Liquidity Threshold. The Credit Agreement is hereby
amended by adding a new Section 10.04 as follows:
 
“SECTION 10.04    Minimum Liquidity Threshold. The Credit Parties shall not
permit the Minimum Liquidity for the Credit Parties to be less than the amount
set forth below (the “Minimum Liquidity Threshold”).
 
5

--------------------------------------------------------------------------------


 
Measurement Date
Minimum Liquidity
At all times beginning from and after August 7, 2007
$10 million
On December 31, 2007
$25 million
On March 31, 2008
$20 million
At all other times
$10 million



provided, however, that if as of the end of any fiscal quarter ended on or after
September 30, 2008 that the Credit Parties’ Consolidated EBITDA for the twelve
(12)-month period ending on the most recent date set forth in Section 10.01 is
more than $75,000,000, then from and after such date, the Credit Parties shall
no longer be required to meet the Minimum Liquidity Threshold.”
 
5.    Affirmation and Acknowledgment of the Borrowers.  The Borrowers hereby
ratify and confirm all of their Obligations to the Lenders, including, without
limitation, the Loans, and the Borrowers hereby affirm their absolute and
unconditional promise to pay to the Lenders all indebtedness, obligations and
liabilities in respect of the Loans, the Letters of Credit, and all other
amounts due under the Credit Agreement and the other Loan Documents as amended
hereby. The Borrowers hereby confirm that the Obligations are and remain secured
pursuant to the Loan Documents and pursuant to all other instruments and
documents executed and delivered by the Borrowers as security for the
Obligations.
 
6.     No Other Waivers, Amendments or Consents.
 
Except for the waiver in Section 2, the consents in Section 3 hereof and the
amendments expressly set forth and referred to in Section 4 hereof, the Credit
Agreement shall remain unchanged and in full force and effect. The waiver and
consents contained herein shall not extend beyond the terms expressly set forth
herein for such waiver and consents, nor impair any right or power accruing to
the Administrative Agent or any Lender with respect to any other Default or
Event of Default or any Default or Event of Default which occurs after the date
hereof. Nothing in this Agreement is intended or shall be construed to be a
novation of any Obligations or any part of the Credit Agreement or any of the
other Loan Documents or to affect, modify or impair the continuity or perfection
of the Administrative Agent’s Liens under the Credit Agreement and Loan
Documents.
 
7.    Representations, Warranties and Covenants. To induce the undersigned
Lenders to enter into this Agreement, the Credit Parties hereby warrant,
represent and covenant to and with to the Lenders and the Administrative
Agent that: (a) this Agreement has been duly authorized, executed and delivered
by the Credit Parties; (b) this Agreement and the Credit Agreement as amended
hereby constitute legal, valid and binding obligations of the Credit Parties,
enforceable in accordance with their respective terms; (c) after giving effect
to this Agreement, no Default or Event of Default has occurred and is continuing
as of this date; (d) no approval or consent of, or filing with, any governmental
agency or authority is required to make valid and legally binding the execution,
delivery or performance by the Credit Parties of this Agreement or the Credit
Agreement as amended hereby; and (e) after giving effect to this Agreement, all
of the representations and warranties made by the Credit Parties in the Credit
Agreement are true and correct in all material respects on and as of the date of
this Agreement (except to the extent that any such representations or warranties
expressly referred to a specific prior date and except for changes therein
expressly permitted or expressly contemplated by the Credit Agreement or the
other Loan Documents). Any breach by the Credit Parties of any of its
representations, warranties and covenants contained in this Section 7 shall be
an Event of Default under the Credit Agreement.
 
6

--------------------------------------------------------------------------------


 
8.    Conditions to Effectiveness. This Agreement shall not become effective
unless and until the Administrative Agent has received (a) payment from the
Borrowers of an amendment fee in an amount equal to 0.125% times the
Commitments, (b) one or more counterparts of this Agreement, duly executed,
completed and delivered by the Borrowers, the other Credit Parties and the
Required Lenders and (c) a fully-executed amendment to the Term Credit
Agreement, in the form attached hereto as Exhibit A.
 
9.    Reimbursement of Expenses. The Borrowers hereby agree to reimburse the
Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Agreement and the other documents executed in connection herewith and the
transactions contemplated hereby.
 
10.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 
11.    Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, the Borrowers hereby waive any provision of law
that renders any provision hereof prohibited or unenforceable in any respect.
 
12.    Counterparts. This Agreement may be executed in any number of several
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.
 
13.    Entire Agreement. The Credit Agreement as amended through this Agreement
embodies the entire agreement between the parties hereto relating to the subject
matter thereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter thereof.
 
14.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
15.    No Third Party Reliance. This Agreement is solely for the benefit of the
parties signatory hereto, their successors and permitted assigns. No waiver,
consent or amendment pursuant to this Agreement may be relied upon by any third
parties.
 
7

--------------------------------------------------------------------------------


 
16.    Release. The Credit Parties hereby remise, release, acquit, satisfy and
forever discharge the Lenders, the Administrative Agent, the Collateral Agent,
and the L/C Issuer and their respective agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders, the Administrative Agent, the Collateral
Agent, or the L/C Issuer of and from any and all manner of actions, causes of
action, suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims and demands whatsoever, in law or in
equity, which any of such parties ever had or now has against the Lenders, the
Administrative Agent, the Collateral Agent, and the L/C Issuer their respective
agents, employees, officers, directors, attorneys and all persons acting or
purporting to act on behalf of or at the direction of the Lenders or the
Administrative Agent (“Releasees”), for, upon or by reason of any matter, cause
or thing whatsoever arising from, in connection with or in relation to the
Credit Agreement or any of the other Loan Documents (including this Agreement)
through the date hereof. Without limiting the generality of the foregoing, the
Credit Parties waive and affirmatively agree not to allege or otherwise pursue
any defenses, affirmative defenses, counterclaims, claims, causes of action,
setoffs or other rights they do, shall or may have as of the date hereof,
including, but not limited to, the rights to contest any conduct of the Lenders,
Administrative Agent or other Releasees on or prior to the date hereof.
 


[Remainder of page intentionally blank; next page is signature page]
 
8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Waiver, Consent and First
Amendment to Revolving Credit Agreement to be duly executed by their respective
officers or representatives thereunto duly authorized, as of the date first
above written.

 
BORROWERS:
 
JAMES RIVER COAL COMPANY
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
 
JAMES RIVER COAL SERVICE COMPANY
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
LEECO, INC.
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
TRIAD MINING, INC.
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO





JAMES RIVER COAL COMPANY
WAIVER, CONSENT AND FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 
 
 
 
TRIAD UNDERGROUND MINING, LLC
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: Member
 
BLEDSOE COAL CORPORATION
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
JOHNS CREEK ELKHORN COAL CORPORATION
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
JAMES RIVER COAL SALES, INC.
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
BLEDSOE COAL LEASING COMPANY
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO





JAMES RIVER COAL COMPANY
WAIVER, CONSENT AND FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 
 
BLUE DIAMOND COAL COMPANY
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
MCCOY ELKHORN COAL CORPORATION
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
GUARANTORS:
 
BDCC HOLDING COMPANY, INC.
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
EOLIA RESOURCES, INC.
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
SHAMROCK COAL COMPANY, INCORPORATED
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO





JAMES RIVER COAL COMPANY
WAIVER, CONSENT AND FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 
JOHNS CREEK COAL COMPANY
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO
 
JOHNS CREEK PROCESSING COMPANY
 
 
By: /s/ Peter T. Socha                                                          
       Name: Peter T. Socha
       Title: CEO

 
 


JAMES RIVER COAL COMPANY
WAIVER, CONSENT AND FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------






LENDER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By: /s/ Donald J. Cavanagh                                                
       Name: Donald J. Cavanagh
       Title: Duly Authorized Signatory
 
 
L/C ISSUER
 
GE CAPITAL FINANCIAL, INC.
 
 
By: Craig Winslow                                                               
       Name: Craig Winslow
       Title: Duly Authorized Signatory
 





JAMES RIVER COAL COMPANY
WAIVER, CONSENT AND FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 
 
Exhibit A


[Term Loan Credit Agreement Amendment]

